DETAILED ACTION
This communication is in response to application no. 16/555380 filed 29 August 2019.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 14 recite the term "sparse." “Sparse” is a relative term which renders the claim indefinite.  The term "sparse" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does include a special definition for the term “sparse” but this special definition does not set clear metes and bounds such that one of ordinary skill in the art would be reasonably apprised of the scope of the invention. The specification indicates that “sparse” data refers to a relative amount of data that has been collected describing a given scenario. One in the art would not know if 10 data records, 100 data records, or 1000 data records 
Claim 10 recites the limitation “the additional bids.”  There is insufficient antecedent basis for this limitation in the claim. Additional bids are introduced in claim 7; claim 10 does not depend upon claim 7.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The special definition of “low-impression” set out in the specification indicates that a low-impression keyword refers to a keyword for which there is, according to collected data, less interaction than a threshold amount of interaction over a predetermined period of time. Thus, the user interaction being less than the interaction threshold as recited in claim 2 does not further limit claim 1 because the user interaction being less than the interaction threshold is built into the special definition of “low-impression.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
(Claims 1, 14, and 19) The “determining which keywords included in a portfolio of keywords are low- impression keywords and which are other keywords by comparing an amount of user interaction with respective digital content to an interaction threshold” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the (claims 1 and 19) “by at least one computing device” or (claim 14) “implemented at least partially in hardware of at least one computing device” language, the claim encompasses a user manually comparing user interaction amounts with a threshold to determine which keywords are low-impression and which keywords are other.
(Claims 1, 14, and 19) The “generating bids for the low-impression keywords using a first model” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the (claims 1 and 19) “by at least one computing device” language, the claim encompasses a user manually utilizing a trained model to generate bids for the low-impression keywords.
(Claims 1 and 14) The “generating bids for the other keywords using a second model” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the (claims 1 and 19) “by at least one computing device” language, the claim encompasses a user manually utilizing a trained model to generate bids for the other keywords.
(Claims 1-20) Additionally, the claims recite the concept of analyzing user interaction data related to keyword impressions in order to generate additional bids for these keywords. This concept falls into the certain methods of organizing human activity grouping including advertising activities and behaviors.
The dependent claims do not include any limitations that take the claims out of either of the above indicated abstract idea groupings. They merely further limit the abstract idea.
The mere nominal recitation of a generic computing device does not take the claim limitations out of the mental processes or certain methods of organizing human activity groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a computing device and includes no more than mere instructions to apply the exception using a generic computer component. The computing device does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The dependent claims do not include any additional elements beyond those recited in the independent claims.
(Claims 1, 16, and 19) Additionally, the step of “submitting the bids for the low-impression keywords and the other keywords to the search engine platform” is post-solution activity. This step is considered insignificant extra-solution activity and does not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional 
Regarding the post-solution activity step, the action of sending information over a network is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art found by Examiner is U.S. 2010/0318568 (“Tang”). Tang discloses “A computer-implemented method and system for combining keywords into logical clusters that share a similar behavior with respect to a considered dimension are disclosed. Various embodiments are operable to order a list of keywords from high activity to low activity, partition the list into at least two sets, a head partition including keywords with an activity level above a predefined threshold, a tail partition including the remainder of the keywords in the list, model the keywords in the head partition based on a set of variables, score the keywords in the head partition based on the modeling, and cluster head partition keywords with tail partition keywords having at least one common variable into at least one keyword cluster.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEREDITH A LONG/Primary Examiner, Art Unit 3688